NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1303-17T1

EVIN CANLAR, an infant by his
Guardian ad Litem, AYLIN CANLAR
and AYLIN CANLAR and KEMAL
CANLAR, individually,

        Plaintiffs-Appellants,

v.

ESTATE OF EMMANUEL YACOUB, M.D.,
VIVIAN LO, M.D., and ST. BARNABAS
MEDICAL CENTER,

        Defendants-Respondents,

and

VANESSA PARISI, D.O., SONYA
YOUNGREN, M.D., DANIEL
SANSOBRINO, M.D., WOMEN'S FIRST
HEALTH CARE, JOANN TYE, M.D.,
NEW BEGINNINGS OB/GYN, MELANIE
LAGOMICHOS, D.O., EDWARD WOLF,
M.D., NJ PERINATAL ASSOCIATES,
BARNABAS HEALTH, JOHN F.
BONAMO, M.D., KEVIN C. MANGE,
M.D., and RICHARD MILLER, M.D.,

        Defendants.


              Argued April 18, 2018 – Decided July 24, 2018

              Before Judges Alvarez, Nugent, and Geiger.
            On appeal from Superior Court of New Jersey,
            Law Division, Essex County, Docket No. L-8943-
            15.

            Michael B. Zerres argued the cause for
            appellants (Blume, Forte, Fried, Zerres &
            Molinari, PC, attorneys; Robert C. Sanfilippo,
            on the briefs).

            Robert E. Spitzer argued the cause for
            respondent Estate of Emmanuel Yacoub, M.D.
            (MacNeill, O'Neill, & Riveles, LLC, attorneys;
            Lauren K. O'Neill, of counsel; Robert E.
            Spitzer and Ethan Lillianthal, on the brief).

            Alyssa M. Purcell argued the cause for
            respondent Vivian Lo, M.D. (Giblin Combs
            Schwartz Cunningham & Scarpa, attorneys;
            Christina M. Scarpa, on the brief).

            Catherine J. Flynn argued the cause for
            respondent Saint Barnabas Medical Center
            (DeCotiis, FitzPatrick, Cole & Giblin LLP,
            attorneys; Catherine J. Flynn, of counsel;
            Paul J. Miller, on the brief).

PER CURIAM

       Plaintiffs Kemal Canlar and Aylin Canlar (Canlar), on behalf

of themselves and their son Evin, have sued the named defendants,

alleging wrongful birth, wrongful life, medical malpractice, and

negligence in connection with their son's birth. On leave granted,

they   appeal   the   October   6,   2017   denial   of   their   motion   for

reconsideration of an April 13, 2017 order.           Plaintiffs argue the

trial court abused its discretion in barring them access to

privileged documents, and barring deposition questioning regarding

the alleged drug use and drug treatment history of Emmanuel Yacoub,

                                      2                              A-1303-17T1
M.D., whose estate is a named defendant.                  In addition to other

claimed errors, plaintiffs also assert the trial court improperly

denied    the    motion      for   reconsideration       as   untimely   and    made

insufficient factual findings.              We disagree and affirm.

                                            I.

       During her pregnancy, Canlar obtained treatment at defendant

St. Barnabas Medical Center (SBMC), where she worked as a nurse.

Yacoub and other physicians eventually diagnosed her as suffering

from an abrupted placenta.           On December 13, 17, 19, and 24, 2013,

Yacoub provided medical care and treatment to Canlar.

       At deposition, Canlar confirmed Yacoub did not participate

in a key decision to discharge her from the hospital after she had

been admitted for several days. She testified Yacoub's involvement

was    limited    to   the    administration       and   interpretation    of   two

ultrasounds in October and December 2013, as well as the evaluation

resulting in her admission to SBMC on December 17, 2013.

       On December 24, 2013, at 6:40 a.m., approximately four hours

prior to Canlar's discharge, Yacoub noted Canlar should continue

to be monitored for bleeding.                His shift ended.      Following his

shift, a Maternal Fetal Medicine Specialist, also a defendant in

this   case,     recommended       Canlar    be   "consider[ed    for]   discharge

home."    The attending obstetrician, also a defendant, ultimately

made the discharge decision.            It is undisputed Yacoub was not on

                                            3                              A-1303-17T1
duty when the decision was made, and the record does not indicate

he was in any way involved with the discharge decision.

      The following day, on December 25, 2013, Canlar returned

because she continued to have bleeding.                That day, she gave birth

prematurely,        during    her     twenty-fourth      week     of    pregnancy.

Plaintiffs allege Evin has suffered and will continue to suffer

complications from the premature birth.

      Yacoub died some two years after being terminated from SBMC.

Plaintiffs claim his termination was the result of his drug use

and that he was a substance abuser during the time he cared for

Canlar.       They    further       aver   SBMC   is    liable    for    negligent

credentialing, supervision, and monitoring of Yacoub.

      During discovery, plaintiffs served a notice on SBMC to

produce Yacoub's credentialing file and the documents related to

his termination.        They also demanded the names and addresses of

physicians who treated him for his alleged substance abuse problems

in the five years prior to the child's birth.                SBMC and Yacoub's

estate objected to the requests on the grounds that the information

was confidential, irrelevant, and privileged.                    On September 2,

2016, the court partially granted plaintiffs' motion to produce.

Plaintiffs thereafter moved to compel more specific answers, and

SBMC and the estate filed cross-motions for a protective order.

The   April   13,    2017    order    restricted   plaintiffs      from    further

                                           4                               A-1303-17T1
inquiries into Yacoub's drug treatment history, credentialing

files, and the documents related to his termination.                A companion

order also denied plaintiff's request to compel the estate to turn

over the names and addresses of all healthcare providers who had

provided treatment to Yacoub related to his alleged substance

abuse.

       Plaintiffs'      counsel   inquired     during     Vivian    Lo,     M.D.'s

deposition regarding Yacoub's alleged substance abuse problems.

Lo was directed by her attorney not to answer based on the April

13, 2017 order.

       On   September    13,   2017,    plaintiffs      filed   a   motion      for

reconsideration seeking to redepose Lo, allowing similar questions

to be posed to all the witnesses who had already been deposed and

to future witnesses, and modification of the court's April 13,

2017   order   to    obtain    full    and   complete    copies     of    Yacoub's

"personnel, privileges, and credentialing file, as of the time of

the delivery in this case."           They also sought to have the judge

conduct an in camera review of SBMC's privilege log.                 Lo opposed

the application; SBMC and the estate opposed the motion and filed

cross-motions for protective orders.

       After oral argument, on October 6, 2017, the judge denied

plaintiffs' motion for reconsideration.                 The judge ruled that

reconsideration of the April 13, 2017 order was inappropriate

                                        5                                  A-1303-17T1
because it was out of time under Rule 4:49-2.1 Despite that ruling,

the judge considered the application on the merits.   She observed

a motion for reconsideration was not "an opportunity for the moving

party to remold their argument to recite the points made in the

original motion."   She opined plaintiffs' application was merely

"some sort of fishing expedition," and her earlier decision was

neither palpably incorrect nor irrational.       The judge granted

defendants' application for protective orders.

     Plaintiffs assert four points of error:

          I.   THE TRIAL COURT ABUSED ITS DISCRETION
          WHEN IT BARRED PLAINTIFFS FROM ALLEGEDLY
          PRIVILEGED DOCUMENTS, AND, WHEN IT BARRED
          INQUIRY INTO YACOUB'S DRUG USE AND DRUG
          TREATMENT HISTORY.

          A.   Standard of Review

          B.   Our Court Rules mandate the production
               of a privilege log when a party withholds
               information otherwise discoverable under
               these rules by claiming that it is
               privileged. See R. 4:10-2(e)(1).

          C.   "If a claim of privilege is disputed, an
               in camera review by the court of
               allegedly    privileged   material    is
               ordinary the first step in determining
               the issue."

          II. THE TRIAL COURT ERRED BY FAILING TO MAKE
          ANY FINDINGS OF FACT, UNDER R. 1:6-2(f) OR R.
          1:7-4.

1
   Rule 4:49-2's twenty-day time limit does not preclude a judge
from reconsidering an interlocutory order.       See Pressler &
Verniero, Current N.J. Court Rules, cmt. 1 on R. 4:49-2.

                                6                           A-1303-17T1
           III. THE TRIAL COURT ABUSED ITS DISCRETION
           WHEN IT BARRED PLAINTIFFS FROM QUESTIONING AND
           RE-QUESTIONING CERTAIN WITNESSES, UNDER R.
           4:23-1 DESPITE THE IMPROPER OBJECTIONS AND
           INSTRUCTIONS NOT TO ANSWER BEING MADE AT
           CERTAIN DEPOSITIONS IN VIOLATION OF R. 4:14-
           3.

           IV. THE TRIAL COURT ERRED IN DENYING THE
           OCTOBER 6, 2017 MOTION FOR RECONSIDERATION AS
           BEING UNTIMELY FILED, AND, WITHOUT SUBMITTING
           ANY FACTUAL FINDINGS OR LEGAL CONCLUSIONS.

           A.     Standard of Review.

      Because Yacoub was not involved in the decision to discharge

Canlar, and in fact recommended continued in-hospital observation

of   Canlar's    condition,   he   was       not    involved   in   the   chain   of

causation she will ultimately have to demonstrate to establish

liability.      Thus, we will only reach one of plaintiffs' points.

                                     II.

      We typically "defer to a trial judge's discovery rulings

absent an abuse of discretion or a judge's misunderstanding or

misapplication of the law."              Capital Health Sys. v. Horizon

Healthcare Servs., 230 N.J. 73, 79-80 (2017) (citing Pomerantz

Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 371 (2011)).                         A

court "finds an abuse of discretion when a decision is 'made

without   a     rational   explanation,            inexplicably     departed   from

established policies, or rested on an impermissible basis.'"                   U.S.



                                         7                                 A-1303-17T1
Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467-68 (2012) (quoting

Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)).

       A trial court's decision on a motion for reconsideration is

left    "undisturbed   unless     it    represents         a   clear   abuse    of

discretion."    Pitney Bowes Bank, Inc. v. ABC Caging Fulfillment,

440 N.J. Super. 378, 382 (App. Div. 2015) (citing Hous. Auth. of

Morristown v. Little, 135 N.J. 274, 283 (1994)).                 A court abuses

its discretion "when a decision is 'made without a rational

explanation, inexplicably departed from established policies, or

rested on an impermissible basis.'"              Ibid. (quoting Flagg v. Essex

Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

                                   III.

       In our view, all the information plaintiffs seek is simply

irrelevant.     Plaintiffs      offer       no   factual   connection    between

Yacoub's limited participation in Canlar's treatment and the chain

of events leading to the premature birth.             He ordered and read two

earlier ultrasounds, which plaintiffs do not claim played a role

in causation of the injuries.          In fact, his final recommendation

was for Canlar to continue being monitored, which was not followed.

Thus, Yacoub did not play a role justifying more discovery than

plaintiffs received.

       Discovery, although liberal, is not unbridled and unlimited.

Serrano v. Underground Utilities Corp., 407 N.J. Super. 253, 268

                                        8                                A-1303-17T1
(App. Div. 2009); Berrie v. Berrie, 188 N.J. Super. 274, 282 (Ch.

Div 1983).     Plaintiffs' discovery requests are not reasonably

calculated to lead to the discovery of admissible evidence.               See

Shanley & Fisher, P.C. v. Sisselman, 215 N.J. Super. 200, 215-16

(App. Div. 1987).

     We fail to see any abuse of discretion, or misunderstanding

or misapplication of the relevant law.           The judge        explained

plaintiffs'    inquiry    into   Yacoub's   alleged     substance     abuse

treatment and history "will not lead to any relevant evidence and

is completely beyond the scope of discovery contemplated under

[Rule] 4:10-2(a)."       The judge also noted counsel for the estate

certified on September 25, 2017, in support of the application for

a protective order, that she reviewed the credentialing files and

"there are no documents related to alleged drug use or abuse on

the dates upon which Dr. Yacoub rendered care in this matter,

specifically, December 13, 2013, December 17, 2013, December 19,

2013,   and   December   24,   2013."   Since   we    find   no   abuse    of

discretion, certainly not the clear abuse of discretion required

for reversal of a motion for reconsideration, we deny the appeal

and do not reach plaintiffs' remaining issues.

     Affirmed.




                                    9                               A-1303-17T1